                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DR. MONA SHING,                                Case No. 19-cv-04658-MMC
                                                         Plaintiff,                     ORDER DISMISSING ACTION FOR
                                  8
                                                                                        LACK OF SUBJECT MATTER
                                                   v.                                   JURISDICTION; AFFORDING
                                  9
                                                                                        PLAINTIFF LEAVE TO AMEND;
                                  10     CLOVIS ONCOLOGY, INC., et al.,                 CONTINUING CASE MANAGEMENT
                                                                                        CONFERENCE
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Dr. Mona Shing's First Amended Complaint ("FAC"),

                                  14   filed August 12, 2019.1 Having read and considered said pleading, as well as the initial

                                  15   complaint, also filed August 12, 2019, the Court rules as follows.

                                  16          In the initial complaint and in the FAC, plaintiff asserts five claims arising under

                                  17   state law, and has named as defendants Clovis Oncology, Inc. ("Clovis"), her former

                                  18   employer, and Ann Bozeman ("Bozeman"), an employee of Clovis. In both pleadings,

                                  19   plaintiff alleges that, "[p]ursuant to 28 U.S.C. section 1332(a)(1), the Court has original

                                  20   jurisdiction." (See Compl. ¶ 5; FAC ¶ 5.)

                                  21          A district court has original jurisdiction under § 1332(a) where "the matter in

                                  22   controversy exceeds the sum or value of $75,000, exclusive of interest and costs," see

                                  23   28 U.S.C. § 1332(a), and the matter is between "citizens of different States," see 28

                                  24   U.S.C. § 1332(a)(1).

                                  25          Diversity "is determined (and must exist) as of the time the complaint is filed." See

                                  26   Strotek Corp. v. Air Transport Ass'n, 300 F.3d 1129, 1331 (9th Cir. 2002). The initial

                                  27
                                              1
                                  28              The case was reassigned to the undersigned on November 14, 2019.
                                  1    complaint, however, lacked any facts to support a finding that the parties were diverse in

                                  2    citizenship as of August 12, 2019, the date the initial complaint was filed. Specifically,

                                  3    plaintiff failed to allege the state in which she was domiciled on August 12, 2019, and she

                                  4    failed to allege the state in which Bozeman was domiciled on that date. See Kanter v.

                                  5    Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (holding "natural person's state

                                  6    citizenship" is determined by said person's "state of domicile," i.e, "permanent home,

                                  7    where she resides with the intention to remain or to which she intends to return").

                                  8    Further, with respect to Clovis, plaintiff failed to allege the state in which it is incorporated

                                  9    and failed to allege sufficient facts to identify the state in which Clovis has its principal

                                  10   place of business. See 28 U.S.C. § 1332(c)(1) (providing corporation is citizen of state

                                  11   "by which it has been incorporated" and "where it has its principal place of business"). 2

                                  12   The FAC, which, as noted, was filed the same date as the initial complaint, does not
Northern District of California
 United States District Court




                                  13   include any new factual allegations that bear on whether the parties are diverse in

                                  14   citizenship.

                                  15          In sum, neither pleading includes facts to support a finding as to the citizenship of

                                  16   plaintiff or either defendant,3 and, accordingly, the above-titled action is hereby

                                  17   DISMISSED for lack of subject matter jurisdiction. See Fed. R. Civ. P 12(h)(3) (providing

                                  18   "[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court

                                  19   must dismiss the action"). If plaintiff is able to allege facts that would support a finding

                                  20   that the parties are diverse, she may file, no later than December 20, 2019, a Second

                                  21

                                  22          2
                                              Although plaintiff did allege Clovis's "headquarters is located in Boulder,
                                  23   Colorado" (see Compl. ¶ 11), she did not allege facts to support a finding that Clovis's
                                       headquarters constitute "the actual center of direction, control, and coordination." See
                                  24   Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010) (explaining circumstances when
                                       corporation's asserted "headquarters" constitute its "principal place of business).
                                  25          3
                                               As to the amount in controversy, plaintiff alleges that it "exceeds $75,000,
                                  26   exclusive of interest and costs." (See Compl. ¶ 5.) Although plaintiff includes no details
                                       to support such conclusory statement, the Court finds plaintiff's allegation that she was
                                  27   employed by Clovis as a "Senior Vice President" and was terminated approximately
                                       twenty months before filing the instant action (see Compl. ¶¶ 10, 46) sufficient to plead
                                  28   the monetary element of diversity jurisdiction.

                                                                                       2
                                  1    Amended Complaint. See 28 U.S.C. § 1653 (providing "[d]efective allegations of

                                  2    jurisdiction may be amended").

                                  3          In light of the above, the Case Management Conference is hereby CONTINUED

                                  4    from December 20, 2019, to January 31, 2020, at 10:30 a.m. A Joint Case Management

                                  5    Statement shall be filed no later than January 24, 2020.

                                  6          IT IS SO ORDERED.

                                  7

                                  8    Dated: December 3, 2019
                                                                                             MAXINE M. CHESNEY
                                  9                                                          United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   3
